               Case 3:19-cr-00267-EMC Document 57 Filed 08/31/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTIAAN H. HIGHSMITH (CABN 296282)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7368
 7        christiaan.highsmith@usdoj.gov

 8 Attorneys for United States of America

 9                                    UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION

12   UNITED STATES OF AMERICA,                        )   No. CR 19-267 EMC
                                                      )
13           Plaintiff,                               )
                                                      )   STIPULATION AND [PROPOSED]
14      v.                                            )   ORDER CONTINUING MATTER AND
                                                      )   EXCLUDING TIME UNDER THE
15   AARON MCARTHUR,                                  )   SPEEDY TRIAL ACT
     a/k/a “Gangsta Boogie,”                          )
16   a/k/a “G Boogie,”                                )   Date: August 25, 2020, to October 23, 2020
     a/k/a “Boogie,”                                  )
17                                                    )
     a/k/a “Suave,”                                   )
18                                                    )
             Defendant.                               )
19                                                    )
                                                      )
20

21

22           The parties appeared via Zoom in this case before the Honorable Edward M. Chen for a status
23 conference on August 25, 2020. The defendant waived in person appearance and appeared via Zoom

24 from Santa Rita Jail. The parties discussed discovery-related issues, including, additional productions,

25 issues with redactions, the various protective order classifications, and how those classifications affects

26 defense counsel’s ability to prepare his defense. The government agreed to revisit its redactions of
27 previously produced documents, produce select documents with fewer redactions, and produce some

28
     STIP. AND PROPOSED ORD. CONT. & EXCL. TIME UNDER S.T.A.
     CR 19-267 EMC                              1
30
              Case 3:19-cr-00267-EMC Document 57 Filed 08/31/20 Page 2 of 3




 1 materials without the Attorneys-Eyes-Only designation. Further, the Court ordered that this case be

 2 continued from August 25, 2020, to October 23, 2020, and that time be excluded between August 25,

 3 2020, and October 23, 2020, under the Speedy Trial Act, 18 U.S.C. § 3161. The parties also stipulated,

 4 and the Court ordered, that time between August 25, 2020, and October 23, 2020, be excluded for

 5 effective preparation of counsel pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv).

 6           The parties stipulate that the ends of justice served by the requested continuance outweigh the

 7 interests of the public and the defendant in the prompt disposition of this criminal case; and that the

 8 failure to grant the requested exclusion of time would deny the defendant continuity of counsel and

 9 would deny counsel the reasonable time necessary for effective preparation, taking into account the
10 exercise of due diligence, and would result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(iv).

11          The parties further stipulate, and ask the Court to find, that the requested continuance and

12 exclusion of time are in the interests of justice and outweigh the best interest of the public and the

13 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

14

15          SO STIPULATED.

16 DATED: August 31, 2020                                 DAVID L. ANDERSON
                                                          United States Attorney
17
                                                                 /s/
18
                                                          CHRISTIAAN H. HIGHSMITH
19                                                        Assistant United States Attorney

20 DATED: August 31, 2020
                                                                /s/
21                                                        MARK VERMEULEN
                                                          Counsel for Defendant Aaron McArthur
22

23

24

25

26
27

28
     STIP. AND PROPOSED ORD. CONT. & EXCL. TIME UNDER S.T.A.
     CR 19-267 EMC                              2
30
              Case 3:19-cr-00267-EMC Document 57 Filed 08/31/20 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          For the reasons stated, this matter is continued until October 23, 2020, at 2:00 p.m. for a status

 3 conference. The time between August 25, 2020, and October 23, 2020, is excluded from the running of

 4 the speedy trial clock for effective preparation of counsel under 18 U.S.C. § 3161(h)(7)(B)(iv). Failure

 5 to grant the continuance would deny the defendant’s counsel the reasonable time necessary to prepare,

 6 taking into account the exercise of due diligence. Further, the requested continuance and exclusion of

 7 time are in the interests of justice and outweigh the best interest of the public and the defendant in a

 8 speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 9
10

11 IT IS SO ORDERED.
           August 31, 2020
12 DATED: ______________________
                                                          EDWARD M. CHEN
13                                                        United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     STIP. AND PROPOSED ORD. CONT. & EXCL. TIME UNDER S.T.A.
     CR 19-267 EMC                              3
30
